Citation Nr: 0202356	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  96-50 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for DVT (deep vein 
thrombosis) or thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1967 to September 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that determined the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for thrombophlebitis of the 
right leg.  In August 1998, the Board determined new and 
material evidence had been received to reopen the claim for 
service connection for thrombophlebitis of the right leg and 
remanded the case to the RO for additional development.

In an April 2000 decision, the Board denied service 
connection for DVT of the right leg.  The veteran then 
appealed the April 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (the Court).  He also 
appointed Mark R. Lippman, attorney, to represent him before 
the Court and VA.

In March 2001, a Court order granted a February 2001 motion 
from the counsel for the VA Secretary, that was opposed by 
the veteran's attorney in a document dated in February 2001, 
to vacate and remand the Board's April 2000 decision.  In 
March 2001, the Court entered judgment, and the case was 
thereafter returned to the Board.

In a June 2001 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional argument and/or 
evidence with regard to the claim for service connection for 
DVT of the right leg.  In November 2001, the attorney 
submitted a private medical report dated in September 2001 
and notified the Board that the veteran did not waive initial 
consideration of that evidence by the RO.



REMAND

Copies of the February 2001 motion from the counsel for the 
Secretary of VA, the February 2001 document from the 
veteran's attorney opposing that motion, the March 2001 Court 
order and judgment, the September 2001 private medical 
report, and statements from the veteran's attorney have been 
placed in the veteran's claims folder.  After review of the 
record, it is our determination that additional action by the 
RO is required, as noted below.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Court's order requires readjudication in light of the VCAA.

The private medical report dated in September 2001 has not 
been reviewed by the RO and the veteran has not waived 
initial consideration of that evidence.  Due process requires 
that the RO consider all records and provide the veteran with 
a related supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (2001).  Paragraph (c) of section 20.1304 was 
recently eliminated.  67 Fed. Reg. 3,099, 3,105 (January 23, 
2002).  However, as waiver was specifically declined while 
the old regulation was in effect, the case will be remanded.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

2.  The RO should then review the claim 
for service connection for DVT of the 
right leg.  If the claim is denied, an 
appropriate supplemental statement of the 
case, covering all evidence received 
since the April 2000 Board decision, 
should be sent to the veteran and his 
attorney.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




